Citation Nr: 1623933	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1151.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to January 1959 and from December 1962 to September 1987, and he died in December 2010.  The appellant is the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota. 

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2015; a transcript of that proceeding has been associated with the record.


FINDINGS OF FACT

1.  The Veteran died in December 2010. The death certificate shows that the immediate cause of death was septic shock with multiorgan failure and pneumonia with Methicillin-resistant Staphylococcus aureus (MRSA); other significant conditions contributing to death but not resulting in the underlying cause of death were partial large bowel obstruction resolved and two exploratory laparotomies.

2.  At the time of his death, service connection was in effect for left hemiparesis residuals of a cerebrovascular accident, arthritis of the bilateral hands, degenerative disc disease of the lumbosacral spine, hypertension, peripheral neuropathy of the bilateral lower extremities, mild dementia and cognitive deficit residuals of cerebrovascular accidents associated with hypertension, tinnitus, and bilateral hearing loss.  

3.  The Veteran's service-connected disabilities did not cause, or contribute, to his death, nor was his death otherwise related to military service.

4.  The Veteran's death in December 2010 was not caused by carelessness, negligence, lack of proper skill, error in judgment on the part of VA in furnishing medical treatment to the Veteran, nor was such the result of an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2015).

2.  The criteria for DIC under the provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1310, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for dependency and indemnity compensation (DIC), to include service connection for cause of death, proper notice must include a statement of any conditions for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

VA's duty to notify was satisfied by a letter in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant records identified by the appellant, including service treatment records, private treatment records, and VA treatment records, have been obtained.  An independent medical opinion regarding the etiology of the Veteran's cause of death was obtained in March 2016 as well.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection for Cause of Death

The appellant contends that the Veteran's death was due to service-connected disabilities; specifically she and her representative have argued that the Veteran's cerebral vascular accident and hemiparesis and mild dementia and cognitive disorder, for which he was service-connected, caused dysphagia and led to his death.  (See October 2015 hearing transcript.)  

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2015).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2015).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(c)(1) (2015).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2015).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. 38 C.F.R. § 3.312(c)(2) (2015).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2015).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

After a careful review of the evidence of record, it is found that entitlement to service connection for the cause of the Veteran's death has not been established.

The Certificate of Death shows the Veteran died in December 2010 and lists the immediate cause of death as septic shock with multiorgan failure and pneumonia with MRSA; other significant conditions contributing to death but not resulting in the underlying cause of death were partial large bowel obstruction resolved and two exploratory laparotomies.

The Veteran was service-connected for left hemiparesis residuals of a cerebrovascular accident ( evaluated as 100 percent disabling from March 2, 2009), arthritis of the bilateral hands, degenerative disc disease of the lumbosacral spine, hypertension, peripheral neuropathy of the bilateral lower extremities, tinnitus, mild dementia and cognitive deficit residuals of cerebrovascular accidents associated with hypertension, and bilateral hearing loss.

As part of the claim for service connection for the cause of death, the Board must determine whether service connection should have been granted for the disabilities resulting in his death, which were septic shock with multiorgan failure, pneumonia, MRSA, and partial large bowel obstruction. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).  If a chronic disorder, such as psychosis, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The appellant was informed in April 2012 that the Veteran's service treatment records were not complete.  There is no evidence in the Veteran's service treatment records that he suffered from any of the conditions which are listed as the Veteran's cause of death.  It has not been alleged, and there is no evidence that the Veteran's septic shock with multiorgan failure, pneumonia, MRSA, or partial bowel obstruction were related to the Veteran's period of service.  

The Veteran was admitted to a VA hospital on November 10, 2010, for stomach pain and "coffee ground emesis."  At admission, it was noted that the Veteran had excessive amount of viscous mucous and part of the expected outcome discussed in treatment notes was to clear the lung sounds and maintain an effective breathing pattern as evidence by unlabored breathing.  After two elective exploratory laparotomies and continued postoperative treatment, the Veteran was released on December 8, 2010, to the care of the appellant and a family friend described as a caretaker.  His discharge condition was "improved."  On December 10, 2010, he was readmitted to a private hospital for sepsis.  The Veteran died on December [redacted], 2010.  

During the hearing, it was noted that the Veteran had suffered from and died of multisystem sepsis.  The appellant's representative asserted that the Veteran's cerebrovascular accident with mild hemiparesis and mild dementia may have caused dysphagia, and eventually led to the Veteran having fluid in his lungs and the risks of aspiration.  The representative asserted that a complication of the Veteran's cerebrovascular accident, dementia, and cognitive issues, was difficulty swallowing, which contributed to the pneumonia and led to the multi sepsis.

An independent medical opinion was provided in February 2016 from a professor at a university medical school, board-certified in internal medicine.  The examiner noted that the Veteran was originally admitted to the hospital with abdominal complaints and was found to have evidence of pneumoperitoneum for which surgical exploration is an acceptable diagnostic strategy.  The examiner noted that the VA physicians conducted an exploratory laparotomy to look for a bowel obstruction, which was not found.  This, the examiner noted, is reasonable and consistent with standards of care.  The examiner further noted that the Veteran's post-operative course was complicated by the development of sepsis resulting in multiorgan failure from which the Veteran eventually recovered after approximately one month of in-patient care.  The examiner noted that the development of complications after abdominal surgery in a patient with systemic diseases is not unusual.  The examiner noted the Veteran's history of smoking and the diagnoses of hypertension and cardiovascular disease, which predisposed him to post-operative complications, including pneumonia and sepsis.  

The examiner further noted that it was not clear what caused the initial pneumoperitoneum, since none of the Veteran's service-connected conditions were known to cause air to collect in the abdomen.  The examiner noted that, although the Veteran's history of smoking, hypertension, and cardiovascular disease may prolong recovery, they do not appear to have contributed to death since the Veteran actually recovered significantly and was discharged in relatively good health.  The examiner noted that, at the time of discharge, the Veteran's respiratory and kidney function had improved significantly.  

The examiner indicated that it was not possible to ascertain the cause of death.  The examiner noted that the death certificate lists pneumonia and septic shock as the last documented diagnoses that caused the Veteran's death.  However, he noted that the conditions had improved at the time of discharge.  Thus, in the absence of an autopsy he could not tell with certainty what the immediate cause of death was and cannot link the death to any preexisting service-connected conditions.  Thus, the examiner opined that it is less likely than not that the Veteran's death was related to his service-connected conditions.  

After review of all the evidence of record, the Board finds the independent medical opinion probative on the matter, as it was based on a thorough review of all of the evidence of record.  The examiner offered a fully articulated opinion with thorough rational and plausible explanations for concluding that the service-connected disabilities did not cause or contribute to the Veteran's death.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  The Board recognizes that the examiner could not provide an opinion as to the immediate cause of death; however, the Board recognizes that the examiner considered all of the causes listed on the death certificate and concluded that those were not linked to the service-connected disabilities.  

The Board has carefully considered the statements and testimony proffered by the appellant and her representative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, whether the Veteran's cause of death is related to service or service-connected disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  The appellant has not demonstrated that she has the requisite expertise to render an etiological opinion in this case.  The Veteran's cause of death included many complex diagnoses, including septic shock with multiorgan failure, pneumonia, MRSA, and partial bowel obstruction, which do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the causes of the Veteran's death are found to lack competency.

The evidence of record does not show that any of the Veteran's service-connected disabilities, contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(c)(1) (2015).  While the Board is sympathetic to the contentions of the appellant, we are constrained by VA law and regulations which are clear and unambiguous.  As the preponderance of the competent, probative evidence fails to show that the Veteran's service-connected disabilities played any part in his death, service connection for the cause of the Veteran's death is denied.  38 U.S.C.A. § 5107(b) (West 2014).

III. 38 C.F.R. § 1151

The appellant additionally contends that she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  Specifically, she asserts that the Veteran's health was compromised when he was prematurely discharged from VA.  

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected. A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014). 

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed. Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2015). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2015). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2015).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2015). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2015).  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d) (2015). 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

The Veteran was admitted to a VA hospital on November 10, 2010, for stomach pain and "coffee ground emesis."  At admission, it was noted that the Veteran had excessive amount of viscous mucous and part of the expected outcome discussed in treatment notes was to clear the lung sounds and maintain an effective breathing pattern as evidence by unlabored breathing.  After two elective exploratory laparotomies and continued postoperative treatment, the Veteran was released on December 8, 2010, to the care of the appellant and a family friend described as a caretaker.  His discharge condition was "improved."  On December 10, 2010, he was readmitted to a private hospital for sepsis.  The Veteran died on December [redacted], 2010.  

A VA opinion was provided in July 2011.  At that time, the examiner reviewed the claims file and the VA treatment records.  The examiner noted that, at discharge on December 8, 2010, the Veteran had a fever and that he was transported to a local hospital and died on December [redacted], 2010 from septic shock and pneumonia.  The examiner noted that the death certificate noted septic shock with multiorgan failure, pneumonia, MRSA, and other significant contributing factors of partial large bowel obstruction, resolved, and two exploratory laparotomies in the VAMC one week before.  

The examiner noted that the laparotomies were done due to abdominal distention and possible perforation but that there was no perforation found.  The day of the Veteran's admission, he had developed rapid breathing, shortness of breath, sweating, and a fever.  The assessment included shortness of breath and fever with possible aspiration pneumonia with sepsis.  

The examiner noted that the December 8, 2010, treatment notes showed that the Veteran had coarse breath sounds but that he was able to cough and breathe deeply and independently; he was dependent on suction when necessary.  The Veteran's breath sounds were decreased with upper airway coarseness that cleared after treatment.  The discharge notes indicate that the Veteran was discharged to the appellant and a caregiver that she had hired; notes showed that the nursing staff would instruct the caretaker on feeding tube and other care the Veteran would require.  On December 8, 2010, the plan was to continue aggressive chest physiotherapy and the discharge planning included that he had not been accepted to a community living center and that the family had requested that he be discharged.  The wife had stated that she had a caretaker to help her at home.  The examiner noted that the nursing notes indicated the respiratory precautions including elevation of bed and respiratory therapy.  

The examiner noted the private medical records, which showed a chief complaint of a fever on December 9, 2010, with excessive mucous in the preceding days.  The examiner further noted that the chest x-ray from December 10, 2010, showed no evidence of heart failure or acute cardiopulmonary disease.  The notes showed that on December 10, 2010, the wife was instructed during a nursing telephone encounter that she should bring the Veteran to the emergency room if his temperature remained high.  

The examiner also reviewed the discharge instruction that included a notation to not hesitate to ask questions involving care at the time of discharge and to telephone for advice if she had any question.  The notes showed that the Veteran was on a feeding tube with a pump and the appellant was instructed regarding the elevation of the head of the head to prevent aspiration.  

The examiner noted that the Veteran presented to the hospital severely ill, hypotensive with air under his diaphragm.  He underwent an open laparotomy, was intubated, and needed gastric and jejunal feeding tube.  He had reflux and was maintained on reflux precautions.  He did, the examiner noted, develop aspiration pneumonia during his hospitalization.  Due to the Veteran's vomiting and potential for aspiration, scheduled suctioning was discontinued due to his aspiration risk.  The Veteran had possibly aspirated in the week prior to discharge but had remained stable.  The day of the Veteran's discharge, he had a mild elevation of temperature without any other changes in his respiration or labs.  He was symptomatically unchanged.  The examiner noted that it was unknown whether the Veteran may have aspirated during transport or at home.  The examiner noted that the Veteran was diagnosed with probable aspiration pneumonia with sepsis and treated aggressively when he was admitted to the emergency room on December 10, 2010.  Life support was eventually withdrawn and the Veteran died. 

The examiner opined that the Veteran's death was not hastened or contributed substantially or materially by treatment form the VA Medical Center.  The examiner further opined that there was no evidence of fault or carelessness on the part of the VA Medical Center in treatment and no event not reasonable foreseeable.  By way of rationale, the examiner explained that the Veteran had aggressive care with operative intervention and that he was on precautions for aspiration such that suctioning had been decreased to avoid aspiration.  The Veteran's family was instructed in aspiration precautions and the Veteran appeared stable at discharge, with a minimal elevation of temperature without any other symptoms.  There was no evidence of fault or carelessness on the part of the VA Medical Center.  The Veteran was an aspiration risk and could have aspirated at any time, in transport or at home.  

As noted, an independent medical examiner provided an opinion in February 2016.  The examiner was asked whether it is at least as likely as not that the VA treatment caused the Veteran's death as a result of (a) VA failing to exercise the degree of care that would be expected of a reasonable health care provider or (b) an event not reasonably foreseeable based on what a reasonable health care provider would have foreseen.  These questions were answered in two parts.  First the examiner provided an opinion as to whether the Veteran received adequate care during his hospitalization.  The examiner indicated that the Veteran had received standard care to manage pneumoperitoneum.  The examiner noted the medical record, the surgical notes, the daily notes, and the laboratory results.  The examiner found that the surgical procedure, technique, and post-operative care represented standards of care.  The examiner noted that the Veteran was not denied any care that was required or offered unnecessary interventions.  The examiner noted that the Veteran was monitored carefully, clinically, and with laboratory tests.  Thus, the examiner opined that the care that the Veteran received was satisfactory.  This was further supported by the fact that the Veteran showed progressive improvement in organ function and was ready for discharge in early December.  

Then the examiner provided the opinion regarding whether the Veteran was discharged prematurely or inappropriately to his own home.  The examiner noted that the Veteran was not discharged prematurely.  At the time of discharge, the Veteran's condition was such that it could be handled in a skilled nursing home, which is what the providers at VA recommended.  This, the examiner explained, is also standard of practice for the management of patients recovering from a prolonged post-operative course.  The examiner noted that it was unfortunate that the Veteran's family decided to care for the patient at home.  The examiner stated that it was less likely than not that the VA providers failed to exercise the degree of care that would be expected of a reasonable health care provider or missed an event not reasonably foreseeable based on what a reasonable health care provider would have foreseen.  

The Board has considered the record in its totality and concludes that the weight of the objective clinical evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death as a result of VA medical treatment.

In analyzing the facts of this case, the primary hurdle in asserting a claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is to determine whether there is an additional disability that was caused by VA treatment.  Where a Section 1151 claim is based on a veteran's death, proof of the death itself satisfies the requirement of additional disability.  The aforementioned medical opinions demonstrate, however, that the appropriate standard of medical care was provided by VA to the Veteran at all times during the course of his admission to the hospital, during the course of his two laparotomies, the postoperative treatment, and at discharge.  Thusly, the Board finds that the Veteran's death in December 2010 after being discharged from treatment at the VAMC following surgery and treatment was not caused by carelessness, negligence, lack of proper skill, error in judgment on the part of VA in furnishing medical treatment to the Veteran.

As indicated, there are several ways to meet the proximate causation requirement of section 1151(a)(1)(A): (i) show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (ii) show that VA furnished medical treatment without informed consent, or (iii) show that the additional disability was caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(d)(1-2).

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this regard, the Board finds that the medical evidence establishes that the Veteran's death after being released from treatment was not caused by the failing of VA to exercise the degree of care that would have been expected or because it was caused by an event that was not reasonably foreseeable.  There is no allegation or evidence that the Veteran was provided treatment without informed consent.  As noted, the independent medical examiner specifically found that the Veteran had received standard care and was not denied any care that was required or offered unnecessary interventions.  Further, he found that the Veteran's condition had improved, which further supported the finding that he had received satisfactory care.  The examiner also specifically found that the Veteran was not prematurely or inappropriately discharged to his own home.  The examiner noted that the Veteran's condition could have been handled in a skilled nursing home, which is what the VA providers had recommended.  This would have been standard practice and it was the appellant, who requested, per the VA treatment notes, that the Veteran be discharged home, which was not in accordance with the VA Medical Center's recommendation.  The examiner stated that it was less likely than not that the VA providers did not exercise the degree of care expected of a reasonable health care provider or missed an event not reasonably foreseeable based on what a reasonable health care provider would have foreseen.  The Board thus concludes that the Veteran's death was not caused by the failing of VA to exercise the degree of care expected of a reasonable health care provider or by and event that was not reasonably foreseeable, as such, the appellant's claim does not meet the criteria for an award of DIC benefits under 38 U.S.C. § 1151.

The Board recognizes that the appellant asserts that the Veteran's death was caused by a premature discharge.  In that regard, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the appellant, as a layperson without relevant medical qualifications, is not competent to render such a medical opinion on this complex matter which requires specialized training for a determination as to causation, standard of care, foreseeability and, therefore, her opinion is afforded significantly less probative value. 

In so finding, the Board notes that the VA examiner and independent medical examiner, unlike the appellant and her representative, have medical training and expertise and are able to render a competent opinion with respect to the medical question of whether the Veteran has additional disability or death caused by VA negligence or fault or an event not reasonably foreseeable.  While it is understandable that the appellant is upset at the loss of her spouse, the weight of the clinical evidence does not, on its face, suggest any fault on the part of VA treating personnel.  There is no competent medical evidence or opinion of record that demonstrates that VA was negligent in rendering medical services to the Veteran, which proximately caused his death.  

Thus, in the absence of death resulting from VA medical care, no VA compensation may be paid.  See 38 U.S.C.A. § 1151.  For reasons explained above, the Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care.  The Board bases its conclusion on a review of the Veteran's entire medical record, to include the VA examiner's opinion and the independent medical examiner's opinion.  The Board does not doubt the appellant's sincerity; however, the record does not contain any competent probative evidence to support her assertions. Simply put, the appellant has submitted no competent evidence which tends to substantiate her contentions that the Veteran died due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment to the Veteran, or an event not reasonably foreseeable.

In the absence of competent evidence which demonstrates death as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or an event not reasonably foreseeable, the Board concludes that entitlement to DIC under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death as a result of VA medical treatment is not warranted.  The appeal in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the Veteran's cause of death is denied.

DIC benefits under 38 U.S.C. § 1151 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


